Exhibit 10.18
 
Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432


July 20, 2011

 
Keith St. Clair
901 Brickell Key Boulevard
Penthouse 3708
Miami, FL 33131


Dear Keith:


This letter (“Amendment”) acknowledges that there was a scrivener’s error in
your employment agreement dated June 26, 2011 (the “Agreement”) in which the
shares comprising a portion of the signing bonus failed to reflect the
obligation of the Executive to purchase such shares at a price of $0.01 per
share.  In order to fix this error, Options Media Group Holdings, Inc. has
agreed to modify Section 4(b)(ii) of the Agreement to reflect the following:


 
(ii)
In addition, the Executive shall, within 90 days of the date of this Amendment,
have the right to purchase 10,000,000 shares of common stock of the Company at
$0.01 per share, and such shares shall be registered on a Form S-8.



In all other respects, the Agreement is ratified and confirmed.  Please sign a
copy of this letter agreement and return it to me.
 

  Very truly yours,          
Dated: August 12, 2011
By:
/s/ Scott Frohman       Scott Frohman       Chief Executive Officer          


AGREED AND ACCEPTED:
 
/s/ Keith St. Clair
___________________________________
Keith St. Clair
 
cc:           Michael D. Harris, Esq. (Via Email)
 